To this petition there was a demurrer for want of an affidavit.
Upon the question of practice presented in this case, the Court are of opinion that an affidavit verifying the facts on which it is sought to set aside the probate of a will is indispensable. A probate is an act of a court of justice, and a consequent degree of solemnity is attached to it forthwith. Property is held under it, and many important affairs of the estate transacted by the executor on its authority. The Court, therefore, cannot sustain a petition, founded on a mere suggestion or assertion that it was fraudulently or irregularly obtained.
Petition dismissed.
Cited: Jeffreys v. Alston, post, 438; Redmond v. Collins, 15 N.C. 439;Armstrong v. Baker, 31 N.C. 112; Randolph v. Hughes, 89 N.C. 430.
(299)